4.13


     OFFICE    OF THE ATTORNEY      GENERAL        OF TEXAS




lfomoreblo
         HA Eodgor
amntyAttdltor
ulll.lu8on ceuaty
oeorget4mt, tea8
Deer,8irt




                                                       de br him In ge-
                                                        the defendant?
                                                the 8bovo utd mlated

                                     P *B   follarrt

                                          dehadant lrlth
                                          lc’ tried in the
                                          ld in Ww jurtloo
                                          ed end rernrrr hlr




            ‘3. Doer the hot   tbst the earukble          gee8    out
     Of th0 OOUXtw t0 -0       tb0 W88t    &vtW        th8 tiSw
     WeiawnJtR
1.14
                                                                                     115




              Wom~hetVehav8          uidaboveaad          iaO$iafoaNo.      O-1081,
it   b8-8      WM8urJr        t0   &a8VO,   pour'   8000Rkd 01, third   ~W8tiiaar.

              lh8tlag uut thl8 Utf8frOtOPf~~ 4nmrer8 swp in-
atim,       V8 l6